Katherine L. Eitenmiller, OSB #145731
Mark A. Manning, OSB #003119
HARDER, WELLS, BARON & MANNING, P.C.
474 Willamette Street
Eugene, Oregon 97401
T: (541) 686-1969
E: keitenmiller@hwbm.net
Of Attorneys for Plaintiff




                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON


DENELL JEAN SHUEY,

               Plaintiff,                            Case No. 6:18-cv-01103-HZ

       vs.                                           ORDER FOR PAYMENT OF ATTORNEY
                                                     FEES PURSUANT TO EAJA
COMMISSIONER,
Social Security Administration,

               Defendant.


       IT IS HEREBY ORDERED that attorney fees in the amount of $6,096.33 are hereby

awarded to Plaintiff pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412 (“EAJA”).

Payment of this award shall be via check made payable to Plaintiff and mailed to Plaintiff’s

attorneys at HARDER, WELLS, BARON & MANNING, P.C., 474 Willamette Street, Eugene,

Oregon 97401. Pursuant to Astrue v. Ratliff, 560 U.S. 586, 130 S. Ct. 2521, 2527 (2010), the

award shall be made payable to Katherine Eitenmiller, HARDER, WELLS, BARON &

MANNING, P.C., if the Commissioner confirms that Plaintiff owes no debt to the Government

through the federal treasury offset program. If Plaintiff has such debt, the check for any
remaining funds after offset shall be made out to Plaintiff and mailed to counsel’s office at the

address provided above. There are no costs or expenses to be paid herein.



       Dated this ______ day of __________________ 2020.



                                                             ______________________________
                                                             MARCO A. HERNÁNDEZ
                                                             Chief United States District Judge

Proposed Order submitted by:
Katherine L. Eitenmiller
HARDER, WELLS, BARON & MANNING, P.C.
474 Willamette Street
Eugene, Oregon 97401
(541) 686-1969
keitenmiller@hwbm.net
Of Attorneys for Plaintiff




ORDER FOR PAYMENT OF ATTORNEY FEES PURSUANT TO EAJA                                                 2
6:18-cv-01103-HZ
